Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 1 of 13 PageID #: 287




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

                                           _____________________

                                            No 18-CV-3246 (RJD) (RER)
                                           _____________________

                                                 XIN LONG LIN,

                                                                       Plaintiff,

                                                      VERSUS


     NEW FRESCA TORTILLAS, INC., DOING BUSINESS AS FRESCA TORTILLAS; DA ZHONG
                    LI, ALSO KNOWN AS STEVE LI; AND CINDY LI,

                                                                       Defendants.
                                    _____________________________________

                                       REPORT & RECOMMENDATION
                                                 May 1, 2019
                                    _____________________________________

                                   to the Honorable Raymond J. Dearie,
                                    Senior United States District Judge


 RAMON E. REYES, JR., U.S.M.J.:
         Plaintiff Xing Long Lin (“Plaintiff”),               Fair Labor Standards Act of 1938 (“FLSA”),
 commenced this action against New Fresca                     29 U.S.C. § 201 et seq., and the New York
 Tortillas, Inc. (“New Fresca Tortillas” or                   Labor Law (“NYLL”) §§ 190 and 650 et seq.
 “Corporate Defendant”) and Da Zhong Li                       (Docket Entry (“Dkt. No.”) 1 (“Compl.”)).
 and Cindy Li (“Individual Defendants”)
 (collectively, “Defendants”) on June 2, 2018,                       Before the Court is Plaintiff’s motion
 to recover unpaid wages, overtime                            for default judgment. 1 For the reasons set
 compensation, and related damages under the                  forth herein, I respectfully recommend that

 1
  Defendants did not file an appearance. On September         2018, Your Honor referred the Plaintiff’s motion to me
 18, 2018, the Clerk of the Court noted Defendants’           for a report and recommendation on the issues of
 default pursuant to Fed. Rule Civ. P. 55(a). (Dkt. No.       liability and damages. (ECF Order dated 10/12/18).
 16). On October 10, 2018, the Plaintiff filed a motion
 for default judgment. (Dkt. No. 17). On October 12,

                                                          1
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 2 of 13 PageID #: 288



 Plaintiff’s motion for default judgment be                     weekly written statements of his wage rates
 granted and that judgment be entered against                   or hours worked. Id. ¶ 40.
 Defendants, jointly and severally, in the
 amount of $148,045.42, plus attorneys’ fees,                           For the sake of brevity, suffice it to
 costs, and pre- and post-judgment interest.                    say that I have carefully reviewed the
                                                                Complaint and Plaintiff’s submissions in
                 BACKGROUND                                     support of his motion for default judgment.
                                                                Those submissions, and the fact that
         According to the Complaint, New                        Defendants are in default, 2 establish that the
 Fresca Tortillas is a domestic business                        Defendants are jointly and severally liable,
 corporation with its principal place of                        pursuant to Sections 206(a)(1) and 207(a) of
 business in Maspeth, New York. (Compl. ¶                       the FLSA, N.Y. Comp. Codes R. & Regs.
 8). Plaintiff worked as a deliveryman for                      (“NYCRR”) tit. 12 Sections 146-1.2 and 146-
 Defendants six days a week, from March 8,                      1.4, and NYLL Section 195(3). 3
 2016, until January 5, 2018. Id. ¶¶ 31–32.
 Plaintiff typically worked from 11:00 A.M.                                      DISCUSSION
 to 11:00 P.M. on Tuesdays, Wednesdays,
 Thursdays, Fridays, Saturdays, and Sundays.                        I.       Damages
 Id. ¶ 32. Plaintiff regularly worked 72 hours                          Upon a motion for default judgment,
 per week. Id.                                                  the court need not accept a plaintiff’s
         From March 8, 2016, to March 7,                        allegations relating to damages. Greyhound
 2017, Defendants paid Plaintiff a fixed salary                 Exhibitgroup, Inc., 973 F.2d at 158. It is the
 of $1,600 per month. Id. ¶ 34. From March 8,                   court’s responsibility to establish that
 2017, to January 5, 2018, Defendants paid                      damages have an evidentiary basis that can be
 Plaintiff a fixed salary of $1,700 per month.                  ascertained with “reasonable certainty.”
 Id. ¶ 35. Defendants did not pay Plaintiff an                  Cement and Concrete Workers Dist. Council
 overtime premium, or spread-of-hours pay,                      Welfare Fund v. Metro Foundation
 for any day in which he worked over ten                        Contractors, Inc., 699 F.3d 230, 235 (2d Cir.
 hours. Id. ¶¶ 36, 41, 42. Defendants also                      2012); see FED. R. CIV. P. 55(b)(2); Cardoza
 failed to compensate Plaintiff for the cost of                 v. Mango King Famers Market Corp., No.
 maintaining a motorcycle to deliver food for                   14-CV-3314 (SJ) (RER), 2015 WL 5561033,
 Defendants’ benefit during Plaintiff’s                         at *6 (E.D.N.Y. Sept. 1, 2015). Regardless of
 employment. Id. ¶ 43. Additionally,                            the evidence adduced, the plaintiff’s recovery
 Defendants never provided Plaintiff with                       is limited to the amount and type pleaded.

 2
   Upon entry of default, Defendants concede all well-          owners or majority shareholders and managers of the
 pleaded factual allegations in the Complaint relating to       Corporate Defendant; that they had the power to hire
 liability. Greyhound Exhibitgroup, Inc. v. E.L.U.L.            and fire employees, set wages and schedules, and
 Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992). “It is         maintain business records; and that the Corporate
 the court’s responsibility to determine if these well-         Defendant engaged in interstate commerce and had an
 pleaded facts establish the defendants’ liability as a         annual gross volume of sales not less than $500,000,
 matter of law.” Miguel v. Mi Bella Puebla Corp., No.           as required by the FLSA. (Compl. ¶¶ 9, 11, 12, 16).
 16-CV-1593 (SJ) (RER), 2017 WL 4838820, at *2                  See Rodriguez v. Almighty Cleaning, Inc., 784 F.
 (E.D.N.Y. Sept. 9, 2017) (citing City of N.Y. v.               Supp. 2d 114, 128–29 (E.D.N.Y. 2011) (holding
 Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir.            allegations that individual had authority over
 2011)).                                                        personnel and payroll decisions and authority to hire
                                                                and fire employees adequate to impose joint and
 3
  Defendants are jointly and severally liable because           several liability).
 Plaintiff alleges Individual Defendants were the

                                                            2
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 3 of 13 PageID #: 289



 Fed. R. Civ. P. 54(c) (“A default judgment                          A. Unpaid Compensation Damages
 must not differ in kind from, or exceed in
 amount, what is demanded in the                                     An employee claiming damages for
 pleadings.”); see also Silge v. Merz, 510 F.3d              unpaid compensation bears the burden of
 157, 159–160 (2d Cir. 2007). Thus,                          proving that he was not compensated for
 Plaintiff’s evidentiary submissions and                     work performed. See Anderson v. Mt.
 amounts alleged in the Complaint form the                   Clemens Pottery Co., 328 U.S. 680, 686–87,
 basis of the Court’s independent damages                    66 S. Ct. 1187, 90 L. Ed. 1515 (1946),
 analysis.                                                   superseded by statute on other grounds, 29
                                                             U.S.C. § 252. When an employer does not
         Plaintiff is entitled to recover unpaid             keep records of wages and hours of
 minimum        wages,       unpaid     overtime             employees, as required by law, 5 a plaintiff’s
 compensation, liquidated damages, and all                   “sworn declarations containing information
 reasonable attorneys’ fees and interest,                    as to rates of pay and estimates of hours
 pursuant to 29 U.S.C. § 216 and NYLL                        worked based on [plaintiff’s] recollection”
 Section 198(1)(a). Since Plaintiff alleges                  are considered a sufficient basis for the
 minimum wage and overtime compensation                      determination of damages, even if the
 violations under both the FLSA and the                      information provided is general and not
 NYLL, Plaintiff is entitled to the damages                  detailed. Herrera v. Tri-State Kitchen and
 under the statute that affords the greater                  Bath, Inc., No. 14-CV-1695 (ARR) (MDG),
 recovery. 4                                                 2015 WL 1529653, at **4, 8 (E.D.N.Y.
                                                             March 31, 2015) (finding inquest hearing
          Willful violations of the FLSA are                 unnecessary where plaintiffs submitted
 governed by a three-year statute of                         sworn statements regarding their pay rates
 limitations. McLaughlin v. Richland Shoe                    and hours worked); Santillan v. Henao, 822
 Co., 486 U.S. 128, 129, 108 S. Ct. 1677, 100                F. Supp. 2d 284, 293 (E.D.N.Y. Sept. 30,
 L.Ed.2d 115 (1988) (citing 29 U.S.C. §                      2011).
 255(a)). A violation is willful if “the
 employer either knew or showed reckless                             Here,      Plaintiff  submitted      a
 disregard for the matter of whether its                     declaration describing his approximate dates
 conduct was prohibited[.]” Id. at 133. Under                of employment, along with his average hours
 the NYLL, the statute of limitations is six                 worked and wages received per week. (See
 years regardless of willfulness. N.Y. LAB.                  generally Dkt. No. 18-7 (“Pl. Decl.”)).
 LAW § 198(3). Plaintiff filed his Complaint                 Plaintiff’s attorney, John Troy (“Troy”), also
 on June 2, 2018. (Dkt. No. 1). Because                      submitted a memorandum of law in
 Plaintiff claims that Defendants’ violations                conjunction with the motion, including tables
 were willful (Compl. ¶ 21), both the FLSA                   of damages calculations for each claim. (Dkt.
 and the NYLL will cover Plaintiff’s claim in                No. 18-6 (“Pl.’s Motion”)). Therefore,
 full, from March 8, 2016, onward.                           Plaintiff has met his burden.




 4
  Because both the FLSA and NYLL are compensatory
 in nature, “double recovery may result if damages are       5
                                                              29 U.S.C. § 211(c); see also N.Y. COMP. CODES R.
 awarded for the same hours worked” under both               & REGS. tit 12 § 142-2.1 (2016).
 statutes. Cardoza, 2015 WL 5561033, at*6 (internal
 citations omitted).

                                                         3
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 4 of 13 PageID #: 290



     1. Regular Rate                                           U.S.C. § 206(a)(1)(c); N.Y. LAB. LAW § 652
                                                               (1); N.Y. COMP. CODES R. & REGS. tit 12 §
          To calculate a plaintiff’s minimum                   142-1.2.
 wage compensation, the Court must
 determine plaintiff’s regular hourly wage                             Plaintiff’s regular rates demonstrate
 rate. Santillan, 822 F. Supp. 2d at 295. This                 that Plaintiff was paid below the minimum
 rate is calculated “by dividing the employee’s                wage rate from December 31, 2016, until
 total weekly earnings . . . by the lesser of 40               January 5, 2018. From March 8 to December
 hours or the actual number of hours worked                    30, 2016 (“Pay Period 1”), Plaintiff’s regular
 by that employee during the work week.”                       rate was $9.23, above the $9 minimum wage
 N.Y. COMP. CODES R. & REGS. TIT. 12 § 146-                    under the NYLL. From December 31, 2016,
 3.5. 6 Plaintiff alleges that Defendants paid                 through March 7, 2017 (“Pay Period 2”),
 him a monthly fixed rate of $1,600 from                       Plaintiff was paid $1.27 below the hourly
 March 8, 2016, to March 7, 2017. (Compl. ¶                    minimum wage rate ($10.50 – $9.23). For
 34; Pl. Decl. ¶ 7). Thus, Plaintiff’s regular                 this period, he is owed $486.16 under the
 rate for this period of employment was                        NYLL ($1.27 an hour X 40 hours per week X
 $9.23. 7 Similarly, Plaintiff’s regular rate was              9.57 weeks). From March 8, 2017, through
 $9.81 from March 8, 2017, to January 5,                       December 30, 2017 (“Pay Period 3”),
 2018, based on his monthly payment of                         Plaintiff was paid $0.69 below the hourly
 $1,700 for this period of employment. 8                       minimum wage rate ($10.50 – $9.81),
 (Compl. ¶ 35) (Pl. Decl. ¶ 8).                                resulting in $1,174.93 in unpaid minimum
                                                               wages ($0.69 X 40 hours X 42.57 weeks).
     2. Unpaid Minimum Wages
                                                               From December 31, 2017, through January 5,
         The federal minimum wage does not                     2018 (“Pay Period 4”), Plaintiff was paid
 preempt the state minimum wage. See 29                        $2.19 below the hourly minimum wage rate
 U.S.C. § 218(a). A plaintiff may recover                      ($12 – $9.81), resulting in $75.34 ($2.19 X 40
 under whatever statute provides the highest                   hours X 0.86 weeks) in unpaid minimum
 measure of damages. Wicaksono v. XYZ 48                       wage.     Consequently,       I   respectfully
 Corp., No. 10-CV-3635 (LAK) (JCF), 2011                       recommend that Plaintiff be awarded a sum
 WL 2022644, at *3 (S.D.N.Y. May 2, 2011),                     of $1,736.43 in unpaid minimum wage
 R & R adopted, 2011 WL 2038973 (S.D.N.Y.                      compensation.
 May 24, 2011). Plaintiff was entitled to the
 following minimum wages under state and                           3. Unpaid Overtime Compensation
 federal law: $9 from March 8, 2016, until                             Overtime compensation under the
 December 30, 2016; $10.50 from December                       FLSA is 1.5 times the regular rate of pay (or
 31, 2016, until December 30, 2017; $12 from                   the minimum wage, if greater than the regular
 December 31, 2017, until January 5, 2018. 29                  rate) for each hour worked in excess of forty

 6
   The New York’s Hospitality Industry Wage order,             hospitality industry.” Miguel, 2017 WL 4838820, at
 which became effective in 2011 and was amended in             *5; (Compl. ¶¶ 38, 43).
 2016, applies to the calculation of Plaintiff’s regular
 rate. Although the Complaint does not make it clear           7
                                                                 Plaintiff’s regular rate is calculated as follows:
 that New Fresca Tortillas is a business in the                (($1,600 (monthly wage) X 12 (months))/52
 “hospitality industry” as defined in 12 NYCRR §146-           (weeks))/40 (hours)=$9.23. See12 NYCRR §146-3.5.
 3.1, Plaintiff’s description of his employment
 “support[s] the reasonable inference that Plaintiff           8
                                                                Calculated as follows: (($1,700 (monthly wage) X
 worked in a restaurant and was primarily employed             12 (months))/52 (weeks))/40 (hours)=$9.81.
 delivering prepared food items, placing him in this

                                                           4
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 5 of 13 PageID #: 291



 hours per week. 29 U.S.C. § 207(a)(1). The              employers to pay employees working shifts
 NYLL Hospitality Wage Order incorporates                of ten or more hours one additional hour of
 and restates the FLSA’s requirements, albeit            pay at the minimum statutory wage rate. N.Y.
 with differences in the method of calculating           COMP. CODES R. & REGS. tit. 12, § 146-1.6
 the regular rate of pay. See N.Y. COMP.                 (a). Employees in the hospitality industry are
 CODES R. & REGS. tit. 12 § 146-1.4. Plaintiff           eligible for spread-of-hours compensation
 is entitled to the overtime compensation                whether or not they are paid below the
 under the Hospitality Wage Order, since it              minimum wage. Id. § 146-1.6 (d); see
 provides “substantially higher” rates for               Miguel, 2017 WL 4838820, at *5 (“As of
 overtime compensation. Quiroz v. Luigi’s                January 1, 2011, . . . amendments to NYLL
 Dolceria, Inc., No. 14-CV-871 (VVP), 2016               in 2011 ‘extended spread of hours protection
 WL 2869780, at *4 (E.D.N.Y. May 17,                     to “all employees in restaurants . . . regardless
 2016).                                                  of a given employee’s regular rate of pay”’”
                                                         (internal citation omitted)).
         Here, Plaintiff sufficiently alleges
 that Defendants did not pay him overtime                        Plaintiff adequately states a claim for
 compensation for 32 hours worked per week               recovery of unpaid spread-of-hours damages.
 (72 hours – 40 hours). (Compl. ¶ 24).                   Plaintiff worked 12 hours each day from
 Plaintiff’s overtime hourly rate for Pay                Tuesday to Sunday during the time periods at
 Period 1 should have been $13.85 ($9.23 X               issue. (Compl. ¶ 32). For Pay Period 1,
 1.5) per hour. 9 Thus, Plaintiff is entitled to         Plaintiff is entitled to $2,298.78 in spread-of-
 $18,867.02 in overtime compensation for this            hours compensation ($9 X 6 days X 42.57
 period (32 hours X $13.85 X 42.57 weeks).               weeks). For Pay Period 2, Plaintiff is entitled
 Plaintiff’s overtime premium during Pay                 to $602.91 in spread-of-hours compensation
 Period 2 should have been $15.75 ($10.50 X              ($10.50 X 6 days X 9.57 weeks). During Pay
 1.5), thus entitling Plaintiff to $4,823.28 in          Period 3, Plaintiff should have been paid
 overtime compensation (32 hours X $15.75 X              $2,681.91 in spread-of-hours compensation
 9.57 weeks). Plaintiff’s overtime premium               ($10.50 X 6 days X 42.57 weeks), and during
 during Pay Period 3 should have been $15.75             Pay Period 4, $61.92 in spread-of-hours
 ($10.5 X 1.5), resulting in $21,455.28 in               wages ($12 X 6 days X 0.86 weeks). In sum, I
 unpaid overtime compensation (32 hours X                respectfully recommend that Plaintiff be
 $15.75 X 42.57 weeks). Plaintiff’s overtime             awarded $5,645.52 in spread-of-hours
 premium during Pay Period 4 should have                 compensation due to Defendants’ violations
 been $18 ($12 X 1.5). Thus, Plaintiff is                of 12 NYCRR Section 146-1.6.
 entitled to $495.36 in unpaid overtime                      5. Reimbursement of Motorcycle Costs
 compensation (32 hours X $18 X 0.86 weeks).
 In sum, I respectfully recommend that                        Under the FLSA and the NYLL, Plaintiff
 Plaintiff be awarded a total of $45,640.94 in           should be reimbursed for the out-of-pocket
 unpaid overtime wages.                                  costs of tools that were “used in
                                                         or . . . specifically required  for     the
     4. Spread of Hours Compensation                     performance of the employer’s particular
        The Hospitality Industry Wage                    work.” 29 C.F.R. § 531.35; N.Y. COMP.
 Order’s spread-of-hours provision requires              CODES R. & REGS. tit. 12, § 146-2.7 (“If an

 9
  Under the Hospitality Industry Wage Order, “an         hours worked in excess of 40 hours in one workweek.”
 employer shall pay an employee for overtime at a        N.Y. COMP. CODES R. & REGS. tit. 12 § 146-1.4.
 wage of 1 ½ times the employee’s regular rate for

                                                     5
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 6 of 13 PageID #: 292



 employee must spend money to carry out                          rate, in lieu of Plaintiff’s actual expenses.
 duties assigned by his or her employer, those                   Standard reimbursement rates may be used in
 expenses must not bring the employee’s                          FLSA cases for determining employees’
 wage below the required minimum wage”).                         vehicle expenses where an automobile is a
                                                                 “tool of the trade.” See Bordeau v. V & J
     Plaintiff sufficiently alleges that                         Emp’t Servs., Inc., No. 17-CV-188 (BKS)
 Defendants required Plaintiff to maintain a                     (CFH), 2018 WL 2041617, at *7 (N.D.N.Y.
 motorcycle 10 to deliver food, and to bear the                  Mar. 27, 2018) (concluding that “the IRS
 “out-of-pocket” cost associated with the                        mileage rate may suggest a reasonable
 motorcycle. (Compl. ¶¶ 43, 44, 72, 73). See                     approximation [of vehicle expenses]”);
 Yu G. Ke v. Saigon Grill, Inc., 595 F. Supp.                    Perrin v. Papa John’s Int’l, Inc., 114 F. Supp.
 2d 240, 257 (S.D.N.Y. 2008) (“There is no                       3d 707, 721 (E.D. Mo. 2015) (quoting DOL
 question . . . that vehicular transportation—                   Handbook § 30c15(a) for the proposition that
 whether by bicycle or motorbike—was a                           the IRS standard business mileage rate “may
 necessary component of the job of the                           be used (in lieu of actual costs and associated
 deliverymen,” because “[t]he primary role of                    recordkeeping) to determine or evaluate the
 these men was to deliver hot meals to hungry                    employer’s wage payment practices for
 and often impatient customers over a large                      FLSA purposes”). However, Plaintiff’s use
 geographic expanse”); Guan Ming Lin v.                          of the IRS standard mileage rate here is
 Benihana Nat’l Corp., 755 F. Supp. 2d 504,                      unsupported, since the IRS rate does not
 511 (S.D.N.Y. 2010) (“Vehicles such as                          properly reflect the reasonable cost of
 bicycles, motorcycles, and mopeds are                           operating a motorcycle. See Travel,
 considered ‘tools of the trade’ if employees                    Entertainment, Gift, and Car Expenses, IRS
 are required to possess and utilize them in the                 Publication 463, at 14–15 (2017),
 course of their employment” (internal                           https://www.irs.gov/pub/irs-pdf/p463.pdf
 citation omitted)). Thus, Plaintiff is entitled                 (Standard mileage rate is used to approximate
 to have the cost of operating a motorcycle                      “the cost of operating [a] car”; “car” is
 accounted for in calculating his wage during                    defined as “any four-wheeled vehicle
 the relevant time periods. See Saigon Grill,                    (including a truck or van) made primarily for
 Inc., 595 F. Supp. 2d at 258. (“[I]n measuring                  use on public streets, roads, and highways”).
 wages we take into account the costs that                       Instead, I find that the calculation based on
 plaintiffs incurred in purchasing bicycles                      the Motorcycle Reimbursement Rates from
 after they were hired and in repairing them                     the United States General Services
 during their employment by defendants”).                        Administration (GSA) offers a more
     The Complaint demands reimbursement                         reasonable approximation of Plaintiff’s
 calculated using the IRS standard mileage                       costs. 11 Thus, I respectfully recommend that

 10
     Although the Complaint uses general terms,                  11
                                                                    The GSA prescribes the Privately Owned Vehicle
 “automobile” and “vehicles,” to describe the                    (POV) Mileage Rates, including the Motorcycle
 transportation tool that Defendants required from the           Rates, for official travel by federal employees and for
 deliverymen (Compl. ¶¶ 72–73), the Complaint                    court appearance by witnesses. See 5 U.S.C. §
 specifically alleges that Plaintiff was “required to bear       5704(a)(1); 5 U.S.C. § 5707; 28 U.S.C. § 1821(c)(2).
 the cost of maintaining a motorcycle to deliver food            See also Aretakis v. United Airlines, Inc., No. 15-CV-
 for Defendants’ benefit.” Id. ¶ 43. Despite the                 6313 (ENV) (JO), 2017 WL 3037482, at *3 (E.D.N.Y.
 inconsistency, I recommend that Plaintiff be awarded            June 23, 2017), R & R adopted, 2017 WL 3037403
 reimbursement for the cost of operating a motorcycle,           (E.D.N.Y. July 17, 2017) (calculating plaintiff’s travel
 not a car.                                                      costs based on GSA POV Mileage Rates). Although
                                                                 there is no case law addressing whether the GSA rates

                                                             6
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 7 of 13 PageID #: 293



 Plaintiff be awarded $15,999.82 as                               failed to establish and preserve Plaintiff’s
 reimbursement of motorcycle costs, 12 as the                     weekly payroll records.
 sum of the following: $7,164.53 ($0.51 X 55
                                                                      Plaintiff’s record-keeping claim fails as a
 miles X 6 days X 42.57 weeks) 13 for Period 1;
                                                                  matter of law, because “no ‘independent
 $1,594.84 ($0.505 X 55 miles X 6 days X 9.57
                                                                  cause of action’ for violations of New York’s
 weeks) for Period 2; $7,094.29 ($0.505 X 55                      recordkeeping requirements exists.” In re
 miles X 6 days X 42.57 weeks) for Period 3;                      Domino’s Pizza Inc., No. 16-CV-6274 (AJN)
 $146.16 ($0.515 X 55 miles X 6 days X 0.86                       (KNF), 2018 WL 1587593, at *7 (S.D.N.Y.
 weeks). See Privately Owned Vehicle (POV)                        Mar. 27, 2018) (finding no independent cause
 Mileage       Rates    (Archived),      GSA,                     of action under either NYLL § 195(4) or 12
 https://www.gsa.gov/travel/plan-                                 NYCRR § 146-2.1); see also Carter v.
 book/transportation-airfare-rates-pov-                           Tuttnaeur U.S.A. Co., 78 F. Supp. 3d 564,
 rates/privately-owned-vehicle-pov-                               571 (E.D.N.Y. January 12, 2015) (“[N]othing
 rates/pov-mileage-rates-archived (last visited                   in the NYLL authorizes an independent cause
 February 28, 2019) (the GSA motorcycle                           of action based on a violation of § 195(4)”).
 rates for 2016, 2017, and 2018 were $0.51,
 $0.505, and $0.515 per mile, respectively).                           7. Provision of Meal Period

      6. Record-Keeping                                               Under the NYLL, “[a]n employee who
                                                                  works a shift of more than six hours which
    The New York Labor Law further                                extends over the noon day meal period is
 requires that employer “establish, maintain                      entitled to at least thirty minutes off within
 and preserve for at least six years weekly                       that period for the meal period.” N.Y. LAB.
 payroll records . . . .” N.Y. LAB. LAW §                         LAW § 162.
 195(4); N.Y. COMP. CODES R. & REGS. tit. 12
 § 146-2.1. Plaintiff alleges that Defendants                        Plaintiff alleges that Defendants violated
                                                                  NYLL § 162 by failing to provide the
                                                                  requisite meal periods for every day that

 may be used for reimbursement calculations under the             Defendants notice of the possible extent of cost
 FLSA or the NYLL, I find it appropriate to use them              reimbursement that could be awarded against them
 here, since Plaintiff’s motorcycle should have used              upon their default. See Elisama v. Ghzali Gourmet
 gasoline and experienced wear and tear much like a               Deli Inc., No. 14-CV-8333 (PGG) (DF), 2016 WL
 motorcycle used by a federal employee or a witness.              11523365, at *13 (S.D.N.Y. Nov. 7, 2016), R & R
                                                                  adopted, 2018 WL 4908106 (S.D.N.Y. Oct. 10, 2018);
 12
   Awarding the cost reimbursement increases the total            Silge, 510 F.3d at 160 (“[Rule 54(c)] ensures that a
 amount of the compensatory damages above the                     defendant who is considering default can look at the
 amount of damages demanded in Plaintiff’s Affidavit              damages clause [in the complaint], satisfy himself that
 of Damage Calculation (Dkt. No. 17-6), due to                    he is willing to suffer judgment in that amount, and
 Plaintiff Counsel’s apparent miscalculation. In the              then default without the need to hire a lawyer”).
 default-judgment context, correction of counsel’s
 miscalculation is permissible, even if the resulted              13
                                                                     The Complaint does not specify the actual distance
 award exceeds the amount plaintiff requested. See                Plaintiff travelled as a deliveryman, but it alleges that
 Med. Econ. Co. v. Healthexchange, Inc., No. 01-cv-               Plaintiff was “required to deliver between fifty (50) to
 11262 (KMW) (AJP), 2003 WL 22346391, at *2                       sixty (60) orders, with a mile as the average delivery
 (S.D.N.Y. Oct. 15, 2003) (“Plaintiff . . . should not lose       radius for each order.” (Compl. ¶ 44). Considering
 out because of such a calculation error by its counsel.”         these numbers, together with the fact that Plaintiff
 (citation omitted)). Further, the Complaint clearly              worked 72 hours a day, I find 55 miles a reasonable
 sought the reimbursement of Plaintiff’s out-of-pocket            approximation of Plaintiff’s average daily travel
 costs on the basis of the IRS mileage rates, without             distance.
 giving the number. This was sufficient to afford

                                                              7
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 8 of 13 PageID #: 294



 Plaintiff worked. Here too, Plaintiff’s claim            Defendant hired Plaintiff on March 8, 2016,
 fails as a matter of law because there is no             after the Section’s enactment. (Compl. ¶ 31).
 private right of action under NYLL § 162.
 See Hill v. City of N.Y., 136 F. Supp. 3d 304,                   Plaintiff sufficiently pleads a
 350–51 (E.D.N.Y. 2015) (collecting cases                 violation of the NYLL § 195(1) by alleging
 where the court found no private right of                that Defendants failed to provide wage notice
 action under Section 162); Awan v. Durrani,              at time of hiring him and thereafter. I
 No. 14-CV-4562, 2015 WL 4000139, at *9                   respectfully recommend that Plaintiff be
 n.12 (E.D.N.Y. July 1, 2015). In addition, the           awarded $5,000 in damages for Defendants’
 calculation of unpaid wages due accounts for             violations of Section 195(1).
 all hours in which Plaintiff worked and would                    Plaintiff also alleges Defendants
 exclude any unpaid meal breaks taken. See                violated the NYLL § 195(3), effective April
 Choudry v. Durrani, No. 14-CV-4562 (SIL),                9, 2011, which requires employers to provide
 2016 WL 6651319, at *13 (E.D.N.Y. Nov.                   employees with a written statement of wages
 10, 2016); see also Daniels v. 1710 Realty               every pay period. Employees who do not
 LLC, No. 10-CV-0022 (RER), 2011 WL                       receive a copy of this written statement may
 3648245, at *6 n.6 (E.D.N.Y. Aug. 17, 2011),             recover $250 per workday in statutory
 affirmed, 497 F. App’x 137 (2d Cir. 2012)                damages, up to a maximum of $5,000. N.Y.
 (accounting for lunch breaks by subtracting              LAB. LAW § 198(1-d) (effective February 27,
 one hour per day from the plaintiff’s total              2015). 14
 working hours for minimum wage
 calculation). Accordingly, Plaintiff is not                      Plaintiff claims he never received
 entitled to additional compensation for the              Section 195(3) statements from Defendants.
 unpaid meal times.                                       (Compl. ¶ 31). Since Plaintiff was employed
                                                          after April 9, 2011, I respectfully recommend
         B. Wage Theft Prevention Act                     that Plaintiff be awarded $5,000 in damages
         The New York Wage Theft                          for Defendants’ violations of Section 195(3),
 Prevention Act, effective April 9, 2011, and             which provides the maximum recovery under
 further amended on February 27, 2015,                    the statute for the entire period of his
 requires that every employer provide                     employment.
 employees with a notice containing                               C. Liquidated Damages
 information on rates of pay at the time of
 hiring. N.Y. LAB. LAW § 195(1); see also                         Plaintiff also seeks an award of
 Guaman v. Krill Contracting, No. 14-CV-                  liquidated damages under the FLSA and the
 4242 (FB) (RER), 2015 WL 3620364, at *8                  NYLL. Both statutes provide for a liquidated
 (E.D.N.Y. June 9, 2015). All employers must              damages award of 100% of actual damages.
 also obtain “a signed and dated written                  See 29 U.S.C. § 216(b); N.Y. LAB.
 acknowledgement . . . of receipt of this                 LAW § 198(1-a). A plaintiff may not recover
 notice.”    N.Y. LAB. LAW § 195(1)(a).                   liquidated damages under both the NYLL
 Plaintiff is entitled to the protection of               and the FLSA. Chowdhury v. Hamza Express
 Section 195(1) of the NYLL because                       Food Corp., 666 Fed. Appx. 59, 61 (2d Cir.
                                                          2016) (summary disposition) (“[T]he NYLL

 14
   Section 195(3) of the NYLL originally permitted        $250 per workday, with a cap of $5,000 for violations
 employees to recover $100 per week in statutory          of the provision. N.Y. LAB. LAW § 198(1–d).
 damages, with a maximum amount of $2,500. The
 Section was amended on February 27, 2015, to award

                                                      8
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 9 of 13 PageID #: 295



 and FLSA liquidated damages provisions are                     *11 (E.D.N.Y. June 24, 2010)). Plaintiff is
 identical in all material respects, serve the                  therefore entitled to 100% of his damages for
 same functions, and redress the same injuries                  unpaid minimum wage ($1,736.43), unpaid
 . . . . [W]e interpret the New York statute’s                  overtime      compensation       ($45,640.94),
 provision for liquidated damages as satisfied                  motorcycle          cost       reimbursement
 by a similar award of liquidated damages                       ($15,999.82), 16      and     spread-of-hours
 under the federal statute.”); see also Sajvin v.               violations ($5,645.52) under the NYLL. 17
 Singh Farm Corporation, No. 17-CV-4032                         N.Y. LAB. LAW § 198(1-a). Accordingly, I
 (AMD) (RER), 2018 WL 4214335, at *7                            respectfully recommend that Plaintiff be
 (E.D.N.Y. Aug. 13, 2018); Zhang v. Red                         awarded $69,022.71 in liquidated damages.
 Mountain Noodle House, Inc., No. 15-CV-
 628 (SJ) (RER), 2016 WL 4124304, at *4
 (E.D.N.Y. July 5, 2016); Charvac v. M & T                              D. Interest
 Project Managers of New York, Inc., No. 12-
 CV-5637 (CBA) (RER), 2015 WL 5475531,                               1. Prejudgment Interest
 at *6 (E.D.N.Y. June 17, 2015). Where, as
 here, a defendant is liable for liquidated                             Plaintiff also seeks prejudgment
 damages under both statutes, the court should                  interest on all compensatory damages.
 award liquidated damages under the statute                     (Compl. ¶ 3). Under the FLSA, pre-judgment
 that provides the greater recovery. N.Y. LAB.                  interest is not available where liquidated
 LAW § 198(1-a). Here, the NYLL governs,                        damages have already been awarded. Valdez
 because the NYLL allows Plaintiff to recover                   v. H & S Rest. Operations, Inc., No. 14-CV-
 liquidated damages for more claims. 15                         4701 (SLT) (MDG), 2016 WL 3079028, at
                                                                *6 (E.D.N.Y. Mar. 29, 2016), R & R adopted,
         An employee can recover liquidated                     2016 WL 3087053 (E.D.N.Y. May 27, 2016).
 damages equal to the amount owed for                           However, the NYLL allows courts to award
 unpaid wages under the NYLL, unless “the                       plaintiffs prejudgment interest at an interest
 employer proves a good faith basis for                         rate of 9% per annum, in addition to a
 believing that its underpayment of wages was                   liquidated damages award. N.Y. LAB. LAW §
 in compliance with the law.” N.Y. LAB. LAW                     198(1-a); N.Y. CPLR § 5004; Espinoza v.
 § 198(1-a). Since Defendants failed to file an                 Industrial Glass & Mirror, Inc., No. 16-CV-
 answer or respond to this motion, and default                  64 (ARR) (RER), 2016 WL 7650592, at *6
 judgment has been entered against them, the                    (E.D.N.Y. Nov. 30, 2016). To determine the
 failure to pay Plaintiff is deemed willful. See                date from which to award prejudgment
 Herrera, 2015 WL 1529653, at *12 (citing                       interest, courts generally “select the median
 Blue v. Finest Guard Services, Inc., No. 09-                   date between when the action was filed and
 CV-133 (ARR) (CLP), 2010 WL 2927398, at                        the earliest date on which the cause of action
 15
   Plaintiff is entitled to liquidated damages for monies       16
                                                                  See Saigon Grill, Inc., 595 F. Supp. 2d at 267-282
 awarded for his spread-of-hours claim, which is                (Liquidated damages under the NYLL § 198(1-a)
 available under the 12 NYCRR 146-1.6, but not the              includes the amount compensating for Plaintiff-
 FLSA. See Perez v. Queens Boro Yang Cleaner, Inc.,             deliverymen’s cost of purchasing and maintaining
 No. 14-CV-7310 (SJ) (JO), 2016 WL 1359218, at *7               motorcycles used for Defendants’ benefits).
 (E.D.N.Y. Mar. 17, 2016), R & R adopted, 2016 WL
 1337310 (E.D.N.Y. Apr. 5, 2016) (finding the NYLL              17
                                                                  Plaintiff is not entitled to liquidated damages for
 governs the liquidated damage calculation, because             monies awarded under the Wage Theft Prevention
 the NYLL includes “unpaid spread-of-hours wages as             Act. See N.Y. LAB. LAW § 198(1-d).
 a predicate for its award of liquidated damages”).


                                                            9
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 10 of 13 PageID #: 296



  existed.” Id. Thus, I recommend that Plaintiff                Id. (alteration in original); E. Sav. Bank FSB
  be awarded pre-judgment interest on all                       v. Strez, No. 11-CV-1543 (ENV) (LB), 2013
  claims other than those under the Wage Theft                  WL 6834806, at *4 (E.D.N.Y. Dec. 20,
  Prevention Act, at a rate of 9% per annum, to                 2013).
  accrue from April 20, 2017, until entry of
  judgment. 18                                                         a.      Reasonable Hourly Rate

       2. Post-judgment Interest                                         In order to determine the reasonable
                                                                hourly rate in a community, courts examine
          Plaintiff is also entitled to post-                   the prevailing rates “for similar services of
  judgment interest pursuant to 28 U.S.C.                       lawyers of reasonably comparable skill,
  Section 1961(a), which provides that post-                    experience and reputation” practicing in the
  judgment interest rates are calculated “from                  area. Blum v. Stenson, 465 U.S. 886, 895 n.11
  the date of the entry of judgment, at a rate                  (1984); see generally Simmons, 575 F.3d
  equal to the weekly average 1 year constant                   170. Courts receive guidance from (1) rates
  maturity [federal] Treasury yield, . . . for the              awarded in prior cases; (2) their own
  calendar week preceding the date of                           knowledge of hourly rates charged in the
  judgment.” 28 U.S.C. § 1961(a). The Second                    district; and (3) evidence submitted by the
  Circuit has found that an award of post-                      parties. See Farbotko v. Clinton Cty. of N.Y.,
  judgment interest under Section 1961 is                       433 F.3d 204, 208–09 (2d Cir. 2005). “[T]he
  “mandatory.” Westinghouse Credit Corp. v.                     nature of representation and type of work
  D’Urso, 371 F.3d 96, 100 (2d Cir. 2004).                      involved in a case are critical ingredients in
  Accordingly, I respectfully recommend that                    determining the ‘reasonable’ hourly rate.”
  Plaintiff be awarded post-judgment interest                   Arbor        Hill     Concerned       Citizens
  on all sums awarded, to be calculated from                    Neighborhood Ass’n, 522 F.3d at 184, n.2.
  the date the Clerk of Court enters judgment
  until the date of payment.                                            The party seeking reimbursement of
                                                                attorneys’ fees bears the burden of
           E. Attorneys’ Fees                                   establishing that the hourly rates requested
                                                                are reasonable. See generally N.Y.S. Ass’n for
         Plaintiff seeks reasonable attorneys’                  Retarded Children, Inc. v. Carey, 711 F.2d
  fees and costs, which he is entitled to recover               1136, 1148 (2d Cir. 1983). Contemporaneous
  under both the FLSA and NYLL. See 29                          time records that include “the date, the hours
  U.S.C. § 216(b); N.Y. LAB. LAW § 663(1). In                   expended, and the nature of the work done”
  the Second Circuit, the prevailing party can                  must accompany the party’s request for
  recover a “presumptively reasonable fee.”                     attorney fee reimbursement to establish that
  Arbor       Hill      Concerned        Citizens               the standard of reasonableness has been met.
  Neighborhood Ass’n v. Cty. of Albany &                        Koon Chun Hing Kee Soy & Sauce Factory,
  Albany Cty. Bd. of Elections, 522 F.3d 182,                   Ltd. v. Kun Fung USA Trading Co. Inc., No.
  190 (2d Cir. 2008). This fee is calculated by                 07-CV-2568 (JG) (SMG), 2012 WL
  multiplying the hours counsel reasonably                      1414872, at *10 (E.D.N.Y. Jan. 20, 2012)
  spent on the litigation by a “reasonable                      (quoting Carey, 711 F.2d at 1148).
  hourly rate,” which is based on the
  “prevailing      [hourly    rate]     in    the                       This     action      is     relatively
  community . . . where the district court sits.”               straightforward,      especially      because

  18
    Plaintiff is not entitled to prejudgment interest on
  monies awarded under the Wage Theft Prevention
  Act. See Guaman, 2015 WL 3620364, at *10.

                                                           10
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 11 of 13 PageID #: 297



  Defendants defaulted. See Encalada v.                  respectively, for the purpose of figuring out
  Baybridge Enters. Ltd., No. 14-CV-3113                 their reasonable rates.
  (BMC), 2014 WL 4374495, at *2 (E.D.N.Y.
  Sept. 2, 2014), aff’d, 612 F. App’x 54 (2d Cir.                In Qin and at least one other recent
  Sept. 9, 2015) (noting that although “[t]here          case in this district, the court awarded rates of
  are some, relatively few, FLSA cases that              $375 per hour to Troy and $100 per hour to
  raise complex issues,” most “could hardly be           Schweitzer. Qin, 2018 WL 5456653, at *9. Li
  simpler”); Hyeon Soon Cho v. Koam Med.                 v. W. Metal Work & Supply, No. 17-CV-1015
  Servs. P.C., 524 F. Supp. 2d 202, 208                  (JBW) (RML), 2019 U.S. Dist. LEXIS
  (E.D.N.Y. 2007) (“[T]he Court notes that this          32397, at *21 (E.D.N.Y. Feb. 26, 2019).
  case was relatively simple—all but one                          Balancing Troy’s experience and the
  defendant defaulted and the FLSA and New               straightforward nature of the case, I
  York Labor Law are both straightforward”).             respectfully recommend that the Court award
  Recent decisions in this District have found           Troy an hourly rate of $375, which is within
  that $300–$400 per hour is the reasonable              the reasonable rate for partners in FLSA
  range for partners in typical FLSA cases, and          cases brought in this district. In light of the
  $100–$150 per hour is reasonable for junior            prevailing rates for junior associates in this
  associates. See, e.g., Alvarez v. Sterling             district, his recent admission to the bar, and
  Portfolio Investment, LP, No. 16-CV-5337               the nature of this case, I respectfully
  (CBA) (VMS), 2017 WL 8790990, at *8                    recommend reducing Schweitzer’s hourly
  (E.D.N.Y. Dec. 13, 2017) (collecting cases).           rate to $100 per hour. See, e.g., Hui Luo v. L
           Here, Plaintiff’s counsel has                 & S Acupuncture, P.C., No. 14-CV-1003
  submitted contemporaneous billing records.             (BMC), 2015 WL 1954468, at *2 (E.D.N.Y.
  (See Dkt. No. 18-4). Plaintiff seeks $450 per          Apr. 29, 2015), aff’d, 649 F. App’x 1 (2d Cir.
  hour for partner John Troy (“Troy”), and               2016)      (“Junior    associates     generally
  $250 for associate Aaron Schweitzer                    command $100 to $150 per hour”).
  (“Schweitzer”). (Id.) Plaintiff does not                       b.      Reasonable Hours Expended
  provide any information related to the
  qualification of these attorneys. However, the                 The second component in calculating
  same two attorneys provided their                      attorneys’ fees is determining the reasonable
  qualifications in a recent case decided in this        number of hours expended on the litigation.
  district. See Zhong Fa Qin v. Sensation Neo            Courts should “exclude excessive, redundant
  Shanghai Cuisine, Inc., No. 15-CV-6399                 or otherwise unnecessary hours.” Quarantino
  (KAM) (PK), 2018 WL 5456653, at *9                     v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir.
  (E.D.N.Y. Aug. 9, 2018), R & R adopted,                1999). Plaintiffs may support their claims for
  2018 WL 4853041 (E.D.N.Y. Oct. 4, 2018).               reasonable       hours     by      submitting
  There, Troy declared that he is the “principal”        documentation detailing “the date, the hours
  of Troy Law, PLLC, and has nine years’                 expended, and the nature of the work done.”
  experience in handling wage-and-hour cases             Carey, 711 F.2d at 1148.
  in this district. Id. Schweitzer declared                     Plaintiff seeks 39.62 hours for Troy
  himself to be a 2016 graduate from law                 and 18.35 hours for Schweitzer through time
  school and stated that he was admitted to the          records demonstrating the amount of time
  Bar in 2018. Id. Considering this purported            expended on litigation tasks. (See Dkt. No.
  experience, and absent evidence to convince            18-4). I find the number of hours grossly
  the Court otherwise, Troy and Schweitzer are           excessive, for cases with a similar procedural
  considered “partner” and “junior associate,”           posture (i.e., a motion for default judgment,
                                                    11
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 12 of 13 PageID #: 298



  with no other discovery or motion practice                 c. Costs and Fees
  after filing of the complaint) typically require
  many fewer attorney hours. See Jiaren Wei v.                     Plaintiff also seeks to recover
  Lingtou Zhengs Corp., 13-CV-5164 (FB)                   $779.50 in costs, consisting of $4.50 for the
  (CLP), 2015 WL 739943, at *16 (E.D.N.Y.                 binder and label costs, $400 for the court
  Feb. 20, 2015); see also Maldonado v. La                filing fee, and $375 for the service fee. “Costs
  Nueva Rampa, Inc., No. 10-CV-8195 (LLS)                 relating to filing fees, process servers,
  (JLC), 2012 WL 1669341, at *14 (S.D.N.Y.                postage, and photocopying are ordinarily
  May 14, 2012) (noting that “the high-end                recoverable” if supported by sufficient
  amount of hours” spent on such cases “is no             documentation. Teamsters Local 814 Welfare
  more than 55 hours total”). In addition, the            Fund v. Dahill Moving & Storage Co., 545 F.
  contemporaneous time records show unduly                Supp. 2d 260, 269 (E.D.N.Y. 2008) (citing
  long hours for relatively straightforward               Tips Exports, Inc. v. Music Mahal, Inc., No.
  tasks, some of which are purely clerical. See           01-CV-5412 (SJF) (VVP), 2007 WL 952036,
  Kliger v. Liberty Saverite Supermarket Inc.,            at *11 (E.D.N.Y. Mar. 27, 2007)).
  No. 17-CV-02520 (FB) (ST), 2018 WL                              Plaintiff has submitted sufficient
  4782342, at *10 (E.D.N.Y. Sept. 17, 2018)               documentary evidence for the court filing fee.
  (finding the hours spent revising and                   (Dkt. No. 18-4); see Tacuri v. Nithun
  redrafting documents excessive, and                     Construction Co., No. 14-CV-2908 (CBA)
  reducing the hours by 30%); Allende v.                  (RER), 2015 WL 790060, at *14 (E.D.N.Y.
  Unitech Design, Inc., 783 F. Supp. 2d 509,              Feb. 24, 2015) (noting that “a court can take
  515 (S.D.N.Y. 2011) (reducing the legal fees            judicial notice of the court’s filing fee and
  by 7% due to the duplicative work); Kahlil v.           award it” without Plaintiff’s having
  Original Old Homestead Rest., Inc., 657 F.              submitted supporting evidence). However,
  Supp. 2d 470, 477 (S.D.N.Y. 2009) (applying             Plaintiff failed to submit adequate
  a 15% reduction for excessive and vague                 documentary evidence in support of the
  billing and for time spent on purely clerical           recovery of the service fees, and the request
  tasks). For example, there are two entries for          for such service fee is accordingly denied. Id.
  reviewing and scanning the Proofs of                    See also Kingvision Pay-Per-View, Ltd. v.
  Service, and several duplicative entries for            Castillo Rest. Corp., No. 06-CV-0617 (RJD)
  research on liquor licenses, corporate and              (KAM), 2007 WL 841804, at *7 (E.D.N.Y.
  business entity information, and the property           Jan. 16, 2007) (recommending denial of
  at the addresses. (See Dkt. No. 18-4). To               plaintiff's request for costs where plaintiff
  correct this excess, I recommend a 20%                  “submitted no documentary evidence in
  reduction in hours, which reduces the total             support of its request for $150 in costs”). In
  hours to 46.4 (31.7 hours for Troy, 14.7 hours          addition, the cost for office supplies is
  for Schweitzer).                                        unrecoverable under 28 U.S.C. § 1920. See
         Accordingly,      I      respectfully            Hogan v. Gen. Elec. Co., 144 F. Supp. 2d
  recommend that Plaintiff be awarded                     138, 144 (N.D.N.Y. 2001) (Office supplies
  $13,357.50 in attorneys’ fees, consisting of            expenses, as “ordinary overhead,” are
                                                          deducted from the plaintiff’s application);
  $11,887.50 for Troy’s fees ($375 X 31.7
                                                          Blanco v. Biscayne Wine Grp., LLC, No. 10-
  hours) and $1,470 for Schweitzer’s fees
                                                          CV-23988, 2014 WL 2653922, at *5 (S.D.
  ($100 X 14.7 hours).
                                                          Fla. June 13, 2014) (Reimbursement for
                                                          “costs associated with the binders and the


                                                     12
Case 1:18-cv-03246-RJD-RER Document 23 Filed 05/01/19 Page 13 of 13 PageID #: 299



  tabs” is not authorized under 28 U.S.C. §                    Plaintiff’s counsel is hereby directed
  1920(4)).                                           to serve copies of this Report and
                                                      Recommendation upon Defendants by
          Therefore, I respectfully recommend         regular and certified mail and to file proof of
  that Plaintiff only be awarded $400 in costs        service with the Clerk of the Court. Any
  for the court filing fee.                           objections to the recommendations made in
               CONCLUSION                             this Report must be filed with the Clerk of the
                                                      Court and the Honorable Raymond J. Dearie
          For the reasons set forth above, I          within fourteen (14) days of receipt hereof.
  respectfully recommend that: (1) the Court          Failure to file timely objections waives the
  grant Plaintiff’s motion for a default              right to appeal the District Court’s Order. See
  judgment against New Fresca Tortillas, Da           28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72;
  Zhong Li, and Cindy Li, jointly and                 Small v. Sec’y of Health & Human Servs.,
  severally; (2) the Court award Plaintiff            892 F.2d 15, 16 (2d Cir. 1989).
  damages totaling $148,045.42 (consisting of
  $1,736.43 in unpaid minimum wage,                          SO ORDERED.
  $45,640.94       in     unpaid     overtime
  compensation, $5,645.52 in spread-of-hours
                                                                              Ramon E. Reyes, Jr.
  compensation, $15,999.82 in motorcycle                                 RAMON E. REYES, JR.
  costs, $69,022.71 in liquidated damages, and                      United States Magistrate Judge
  $10,000 in statutory damages), plus pre- and                                 Dated: May 1, 2019
  post-judgment interest; (3) the Court award                                Brooklyn, New York
  Plaintiff $13,357.50 in attorneys’ fees and
  $400 in costs.




                                                 13
